 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDFashion Fair,Inc.andLocal 725, Retail ClerksInternationalAssociation,AFL-CIO. Case25-CA-3000October 9, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MLMBFRSFANNING AND BROWNOn June 6, 1968, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices inviolation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertainother unfair labor practices alleged in thecomplaint and recommended that the allegationspertaining thereto be dismissed. Thereafter the Re-spondent filed exceptions to certain portions of theDecision of the Trial Examiner and a supporting brief,the Charging Party filed a brief in answer to theRespondent's exceptions, and the General Counselfiledabrief supporting the Decision of the TrialExaminer.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct,as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent here-with.1The Trial Examiner found, and for reasonsstated in his Decision, we agree, that Respondentviolated Section 8(a)(1) of the Act by issuing warn-ings to employees Berry and Combs because of theirunion activities.We also agree with the Trial Exam-iner's finding that Respondent's imposition of a moreonerouswork condition on employee Berry wasmotivated by antiunion considerations and in viola-tion of Section 8(a)(3) of the Act. Unlike the TrialExaminer, however, we do not find Respondent'sIAll dates, unless otherwise indicated are 19672 The Union notified Respondent on November 17 that it plannedto conduct informational picketing at the Bloomington storeOnpromise and subsequent grant of wage increases tohave violated the Act for the following reasons.The facts show that Respondent had been experi-encing difficultieswith the local Fire Departmentbecause conditions at its store were in violation of theFireCode.On September 25, 1967,1 the cityattorney threatened to condemn Respondent's build-ing as unsafe unless the conditions were remediedLate in October, Fire Inspector Axsom again warnedRespondent that, although the Fire Department'sstandards had been met for a few days, the renewal ofcertain prior conditions would lead to further actionunless corrected within 5 days.Carter was made acting store manager on or aboutNovember 9 and immediately called an employeemeeting at which he spoke about the conditions atthe store which the Fire Department consideredobjectionable. Carter told the employees that if theywould work together and clean up the store he wouldseewhat he could do about getting them raises.Thereafter,on several occasions Fire InspectorAxsom inspected the store and gave it interimratings of "OK." Finally on November 21, AxsomwroteRespondent's president informing him thatthe Department's recommendations had been com-piledwith 2 As promised earlier, Carter on Nov-ember 22,recommended that area SupervisorGreenguardapprove raises for those employeeswhohadhelpedhim clean up the store.Greenguard agreed, saying he would visit the storeand approve the raises on Monday, November 27.Carter then posted the Fire Department letter on thetimeclock, and announced meetings of night shiftemployees on Friday, November 24, and on thefollowing Monday for employees on the day shift.The Friday meeting was not held because of thepicketing but that on Monday was held as scheduled.At the meeting Carter announced that the employeeswould receive wage increases as promised Otheremployees, apparently not in attendance were toldindividually they would receive raises.In finding that Respondent had failed to make outitsdefense to the allegation that the wage increaseswere timed to induce employees to refrain frombecoming or remaining members of the Union, theTrial Examiner relied on both the November 2 letterfrom Respondent to the Fire Department stating thestore was up to standards set by the Fire Department,and the interim ratings of "O.K." given the store bythe Department on November 8, 10, 16, and 20. Hetherefore concluded there was time prior to thepicketing for Carter to implement his promises andthat the timing of the promise on November 27 wasNovember 24, it began picketing and promptly launched its organiza-tional campaign.173 NLRB No. 28 FASHION FAIR, INC.143inspired by the picketing and Respondent's knowl-edge of the organizational activity. Inspector Axsomof the Fire Department testified, however, that theseinterim ratings did not necessarily mean all conditionsat the store met the Department's standards. Addi-tionally, the record reveals that Respondent was notformally notified that the Department was satisfiedwithoverallconditionsuntilNovember 21. Wefind, under all the circumstances, that Respondent'spromises and grants of wage increases were inimplementation of itspreorganizationcampaignpromiseswhichwere contingent upon employeecooperation in alleviating conditions found objection-able by the Fire Department. As the Fire Departmentdid not grant formal clearance to Respondent untilafter the Union informed Respondent that an organi-zation drive was imminent, and since Respondenttook immediate steps to grant the increases uponreceivingclearance from the Fire Inspector, wecannot find, as did the Trial Examiner, that Respond-ent failed to establish its defense that the increaseswere based upon factors other than the then pendingorganizational activity. Accordingly, we shall dismisstheallegationthatRespondent violated Section8(a)(1) by promising and granting wage increases.2The Trial Examiner found that RespondentviolatedSection 8(a)(5) and (1) of the Act byrefusing to recognize the Union as majority represent-ative in the appropriate unit. In so finding, the TrialExaminer reasoned that Respondent's 8(a)(1) and (3)violations were calculated to prevent the Union fromgaining additional strength, to dissipate whateverstrength theUnion had, and to undermine theUnion's status as majority representative. We disagree.Having reversed the Trial Examiner's 8(a)(1) findingbased upon the wage increases, the remaining unlaw-ful conduct attributable to Respondent is limited tothewarnings issued Combs and Berry and theinstruction to Berry that she no longer sit whileworking. These incidents occurred about 1 to 2 weeksbefore the Union made its demand for recognition.Considering their timing, character, and the conditionunder which they occurred, we find this conduct,though unlawful, was not so flagrant or extensive thatitmust necessarily have had as its objective thedestruction of the Union's majority.3 Accordingly,we find that the General Counsel has not sustained hisburden of establishing that Respondent's refusal tobargain violated Section 8(a)(5) of the Act, and,accordingly,we shall dismiss that allegation of thecomplaint.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent,Fashion Fair, Inc., Bloomington, Indiana, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Issuingwarnings and threatening employeeswith discharge and imposing more arduous workingconditions on employees because of their unionsentiments and activities.(b)Discouragingmembership in the Union or inany other labor organization of its employees byimposing more arduous working conditions, or in anyrelatedmanner discriminating against them in regardto hire or tenure of employment or any term orcondition of employment.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action:(a) Post at its offices and store at Bloomington,Indiana, copies of the attached Notice marked "Ap-pendix."' Copies of said notice, on forms providedby the Regional Director for Region 25, after beingduly signed by an authorized representative of Re-spondent, shall be posted immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicious places, including allplaces where notices to its employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said Notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 25, inwriting, within 10 days from the date of this Order,what steps Respondent has taken to comply herewith3 In view of our dismissal of the 8(a)(5) allegation in the complaint,we find it unnecessary to pass upon the Trial Examiner's findings onissues related to the union'smajority status4 Hammond & Irving, Incorporated,154 NLRB 1071, 10735 In the event this Order is enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of theNationalLabor Relations Board and in order toeffectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our em-ployees that:WE WILL NOT issuewarningstoemployees,threaten them with discharge, or impose morearduous work conditions because of their unionsentiments or activities.WE WILL NOT discouragemembership in Local725, Retail Clerks International Association, AFL-CIO, or any other labor organization of ouremployees, by imposing more arduous workingconditions on them or in any like or related mannerdiscriminate against them in regard to hire or tenure 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment,or any term or condition ofemployment.WE WILL NOT in any like or related manner inter-fere with, restrain,or coerce our employees in theexercise of their rights guaranteed in Section 7 ofthe Act.All our employees are free to become or remain, orrefrainfrom becoming or remaining,members ofLocal 725, Retail ClerksInternational Association,AFL-CIO,or any other labor organization,except tothe extent provided in Section 8(a)(3) ofthe Act.FASHION FAIR, INC(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisNotice or compliance with its provisions, they maycommunicate directlywith the Board's RegionalOffice, 614 ISTA Center, 150 West Market Street,Indianapolis, Indiana 46204, Telephone317-633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A DOWNING, Trial Examiner: This proceedingbrought under Section 10(b) of the National Labor RelationsAct, as amended, was heard at Bloomington, Indiana, on April8, 9, and 10, 1968, pursuant to due notice The complaintwhich was issued on February 29, 1968, on charges filed onDecember 14, 1967, and February 26, 1968, alleged insubstance that Respondent engaged in unfair labor practicesproscribed by Section 8(a)(1), (3), and (5) of the Act byvarious specified acts of interference, restraint, coercion anddiscrimination inNovember and December 1967, and byrefusing on and after December 8 to bargain with the Union asthe majority representative of its employees in an appropriateunit. Respondent answered denying said unfair labor practices.Upon the entire record in the case and from my observationof the witnesses, I make the following:FINDINGS OF FACTIJURISDICTIONAL FINDINGSRespondent, an Ohio corporation, operates some 17 dis-count department stores in Ohio, Kentucky, and Indiana,including the store involved herein at Bloomington, Indiana.Respondent sells annually at retail at its Bloomington storegoods valued in excess of $500,000 and purchases annuallyfrom extrastate points goods valued in excess of $50,000.Respondent is therefore engaged in commerce within themeaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONThe Unionisa labor organizationwithin the meaning ofSection 2(5) of the ActIII.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesDuring the past several years the Union has engaged in acampaign to organize the employees in many of Respondent's17 stores but has been successful in obtaining recognition inonly one, at New Albany, Indiana The campaign at Bloom-ington began as an outgrowth of informational picketing whichwas conducted on the weekends of November 24-26 andDecember 1-2, 1967, and of which Respondent was notifiedon November 17 1 A formal request to bargain was made onDecember 11 and was refused on December 16 on the groundof good-faith doubt of majorityAside from the refusal-to-bargain issues, which include alsoa question as to the Union's actual majority, there is in issueconduct by Store Manager James F Carter involving allegedwarnings and threats of reprisals in relation to union activities,of promises and grants of economic benefits, and of discrimi-nation through providing less employment and assigning morearduous job tasks to Patti Combs and Clara Berry.B Interference, Restraint and CoercionRespondent was notified in advance by the Union that itintended to engage in informational picketing at the Blooming-ton store and the word was relayed to Store Manager James F.Carter who testified that he in turn informed a few employeesWhen the picketing began on November 24, Carter also learnedpromptly that the Union was engaged as well in an organiza-tional campaign Thus Loris (Mike) Francke testified that onSaturday night after the picketing started he and James Oweninformed Carter that they had had coffee with Charles E.Mercer (the Union's organizing director), who was trying to getthem to sign cards. Carter stated that he thought the store hadmore to offer and could be run better under management theway it was. Francke testified further that 3 or 4 days after hesigned an authorization card on November 28, Carter informedhim he was doing a good job and Carter would see aboutgetting him a raise.Carter admitted that after the picketing began some of theemployees spoke to him about the Union and about havingsigned cards Owen and Francke were two of those and he toldthem he felt that Fashion Fair had more to offer but that theywere free to do as they pleased.The evidence is also undisputed that on Monday followingthe first weekend of picketing (November 27) Carter called ameeting of employees at which he repeated the statement thatFashion Fair had more to offer than a union and announcedthat he was seeking approval from the Company for certainraiseswhich he had requested for employees. However thecontext of the latter announcement is in some dispute, it will1All events herein occurred in 1967 unless otherwise specified. FASHION FAIR, INC.be more fully adverted to in summarizing,infra,the evidencewhich Respondent offered in defense of the promised raisesThe evidence established that Carter followed through onthe matter of the promisedraises.Beverly Clark, for example,testified that she attended another meeting of employees atwhich Carter announced that he had obtained approval fromhis district supervisor, Greenguard, for certain raises which theemployees would receive in their next week's paycheck Clarkreceived the raise as promised Alice Watson testified that some2 weeks after the employee meeting Carter informed her andSuzanne Sipes that the "office" had approved raises for themand thereafter Watson received her raise.Summaries of Respondent's records received by stipulationreflected that during the last 5 weeks of 1967, Respondentgave a total of 20 raises as follows. Eight on December 2, oneon December 9, one on December 14, eight on December 23,and two on December 30. The records reflected similarly thatin the first 47 weeks of 1967, Respondent gave a total of 38raises.Respondent did not substantially contest the foregoingevidence and rested its defense mainly on Carter's testimonythat the raises were given in fulfillment of a promise he madearound November 9, to try to obtain raises for the employeesif they would cooperate with him in helping to clean upconditions in the store concerning which the fire departmentwas threatening to close the store. Carter was made actingmanager of the store early in November and around November9, he called an employee meeting in which among other thingshe referred to the problems with the fire department and madethe statement above referred to.Though the General Counsel's witnesses testified generallythat they could not recall that Carter made any promises ofraises inmeetings before the picketing began, James Owencorroborated Carter's testimony that Carter informed theemployees that if they would work together and clean up thestore he would see what he could do toget raisesfor them.Similar testimony was given on cross-examination by GeneralCounsel'switnessesAliceWatson, Patti Combs and ClaraBerry. I therefore credit Carter's testimony concerning theNovember 9 meeting.Carter testified further that for the next 2 weeks inspectorsfrom the fire department came in daily, but that on November21, he received a letter from the department which stated thatthe store had complied with all recommendations of thedepartment. Thereupon Carter called Greenguard, his districtsupervisor, reported receipt of the letter, and recommendedthat Greenguard approve "a lot of raises" for employees whohad helped him clean up the store and who were underpaid.Greenguard replied that he would be there Monday to approvethe raises.Thereupon Carter posted the letter over thetimeclock and later put up a notice calling a store meeting forhis employees for Friday evening for the night shift and 9o'clock Monday for the day help. The Friday meeting was notheld because of the picketing but the Monday meeting washeld as previously referred to.The General Counsel offered in refutation the testimony ofChester L. Axsom, inspector of the fire department, and therecords of that department which established the followingRespondent's difficulties with the fire department whichexisted for some months reached a climax before November 1.On September 25, the city attorney threatened to condemnthe store as unsafeunlessRespondent remedied conditions ofnoncompliance with the fire code and on October 30, Axsom145wrote Respondent warning it that though its standards weremet for a few days the renewal of certain prior conditionswould lead to further action unless corrected within 5 days.On November 2, Respondent's president wrote Axsom assuringhim that necessary steps had been taken to rectify thesituation and that the manager had already informed him thatthe conditions to which Axsom called attention had beencorrected.Axsom's personal inspections made thereafter on November8,November 10, November 16 and November 20, bore outRespondent's representations concerning compliance, andAxsom noted in his inspection report under each date thatconditionswere "O.K." On November 21, Axsom wroteRespondent's president informing him that Carter had com-plied with all his recommendations. That was the letter whichCarter posted on the bulletin board on or about November 22,andwhich he followed with the notice calling employeemeetingsfor Friday afternoon and Monday morningThe General Counsel also calls attention to the followingevidence concerning the promising of a raise to Loris Franckewho was hired on November 22 On November 28, Franckesigned an authorization card in the Huddle Restaurant in thepresence of employee Sipes and Union Representative Mercer.Carter came in while they were there, ordered something toeat, and remained until after Francke left. A few days laterCarter informed Francke that the latter was doing a good joband Carter would see about getting him a raise Carter made nodenialof the foregoing on direct examination and whenquestioned on cross concerning what part Francke had playedin clearing up the store for the fire department, testified thatFrancke got goods out of the aisles and put out merchandise asitcame in. When Carter's attention was called to the fact thatFrancke was not hired until November 22, he denied that heever promised Francke a raise.As is seen, Carter at first attempted to credit Francke with apart in rectifying the situation of which the fire departmentcomplained, he made no attempt to deny the promise of araise untilreminded that Francke was not hired until after thesituationwas fully cleared up I therefore credit Francke'stestimony.Carter's remaining conduct related to alleged discriminatorytreatment accorded to Patti Combs and Clara Berry and will beconsidered in SectionC, infraCONCLUDING FINDINGSAs is seen the evidence is undisputed that in the immediatesetting of the picketing and with knowledge that the Unionwas also engaged in an organizing campaign Respondentrepresented to employees that it had more to offer than theUnion and announced in employee meetings that wageincreases were being granted. Other employees were informedindividually during the ensuing week (as Carter admitted) thatthey were toget raisesand eight actually received them in theirnext paychecks. Additional raises during the month broughtthe total to 20 as compared with only some 38 during thepreceding 11 months.Respondent's defense was that it acted only to fulfillCarter's promise of November 9 to see what he could do to getraises for the employees if they would help him clean up theconditions of which the fire department was complaining Thatdefense was exploded on rebuttal by evidence that Respondenthad complied fully with the department's recommendations 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior to November 9 and that it remained in full compliancethroughout the remainder of the year Carter's claims of dailyinspe..tions and of continuing difficulties were wholly dis-proved, and it was not until the picketing began and he learnedalsoof the organizational attempts that he took action inclaimed implementation of his prior promiseCarter's testimony was further discredited by his attempt toassign to Francke a role in rectifying the situation and by hispromise ofa raise toFrancke though the latter was notemployed until after full compliance with the fire depart-ment's recommendations. Furthermore, if Carter were genu-inely interested in rewarding the employees for cleaning up thestore, there was more than ample time for him to haveinitiated his recommendations before the picketing began.Itherefore conclude and find on the entire evidence thatRespondent failed to establish its defense. I find to thecontrary that Carter's promises of raises on November 27, andlaterwere inspiredby the picketing and by knowledge of theorganizational movement and that the raises were announced,promised and granted to induce the employees to refrain frombecomingor remainingmembers of the UnionNL R B. v.Exchange Parts Co,375U.S. 405, 409-410,KellwoodCompany, Southern Division,170 NLRB No. 84 By suchconduct Respondent interfered with, restrained and coerced itsemployees in the exercise of rights guaranteed in Section 7 ofthe Act.C DiscriminationPatti Combs and Clara Berry were among the first employ-ees to sign authorization cards and were the most active insoliciting other employees, for only they were called-asidefrom Mercer-as authenticating witnesses on cards obtained bysolicitorsof other employees. I find on the basis of theevidence set forth below that Respondent was aware of theirprounion sentiments.Both Combs and Berry testified that their work had notbeen criticized before the union activity began Berry testifiedthat a week before the picketing Carter praised her for doing agood job and stated he was recommending her for a 10 centraise.Combs testified that on November 28, Carter told hershe was doing a good job and stated he would see if he couldget her a 10 cent raise.In the meantime when the picketing began Berry passed outto customers at Carter's request handbills which declared thatthe employees were not on strike. When later called back byCarter to do so again, Berry did not comply. Though she didnot inform Carter directly of her refusal, she told a couple ofemployees that she refused to pass them out, and she was notagain requested to do so. As Carter himself made the requestof Berry, it may be inferred that he learned of her refusal tocomply with his direction.On November 29, Combs, Berry and Jerome Games hadlunch with Union Representative Mercer at Woolworth's lunchcounter (near the store). All four of them testified that Cartercame in, ordered something to dunk at the counter,and left.They all saw him and he looked at them.When Combs and Berry returned to the store they wereimmediately called separately to Carter's office. Combs testi-fied that Carter informed her she was not doing a good job,that he was going to put her name in a little book as a firstwarning, and that the third warning would mean automatictermination. Combs inquired what was wrong with the drugdepartment (in which she worked) and Carter mentionednothing specifically other than "overall drug department" andthat sales were down.Berry testified that Carter told her that her work wasslacking up, her reports were late, she was getting grouchy withcustomers, and that this would be her first warning. He statedthat he was putting her under Harris, the assistant manager,who would be watching her and who would make reports toCarter about her work. Carter also informed her that she wasnot working on a "sit down" job and that she was not to sitanymore when she workedPrior to that time Berry sat some 15 to 20 percent of hertime and was never instructed not to do so. Martha Evans, whospent some 2 or 3 hours a day helping Berry with her work,testified that she and Berry sat for a part of the time whiledoing certain portions of the work and that she had never beencautioned or warned not to sit down.Berry testified further that around December 5, Cartercalled her to the office again and complained of her delay ingetting out her "lay-away" report. Though Berry explainedthat it was due to the fact that there were no punted forms onhand and that the forms had to be written out, Carter told herthat that was her second warning and that the next one wouldnot be a warning Answering Berry's inquiries, Carter admittedthat he had not ordered more printed forms and had notspoken to any of the other girls who also worked on thereport.Though the complaint alleged and the General Counsel alsoattempted to show that Combs and Berry were also dis-criminated against by changing their lunch hours to separatetimes, Combs admitted that her own lunch hour was changedat her request when she told Carter she did not want to eatwith Berry.Finally there was evidence, confirmed by Carter's testi-mony, that beginning with the week ending December 9,Carter cut the hours worked by Combs and Berry byscheduling them to report a half hour later than usual and bygiving them a day off at the end of the week. Combs testifiedthatCarter informed her the cut was made because of ashortage on his payroll.Respondent's evidence raised slight question concerning thetreatment accorded to Combs and Berry as set forth above butwent mainly to the point of knowledge, to establishing"cause" and to negativing a discriminatory motivation.On the knowledge issue Carter denied that Combs once toldhim she signed a card and denied as well that he saw Combsand Berry having lunch with Mercer just before he called themto his office. Though I credit Carter'sdenialover Comb'scontrary testimony concerning the card (which was contra-dicted by her pretrial affidavit), I do not credit his denial ofthemutually corroborative testimony of four opposing wit-nesses concerning the encounter at luncheon.Insisting, however, that the latter incident did not establishknowledge,Respondent argues further that there was noshowing that Carter knew or had reason to know who Mercerwas or that he was a union organizer.That contention ignoreswholly the evidence concerning Mercer'spresence on thepicket line and the undenred testimony of Francke that he andOwen discussed with Carter early in the picketing Mercer'sefforts to persuade them to sign authorization cards.Admitting that he reprimanded Combs and Berry abouttheir work, Carter testified that in Combs'case it was becauseshe was not putting the drugs out on display, was talking to FASHION FAIR, INC147customers too much and was not getting her lob done In factCarter testified that after becoming manager he spoke toCombsevery dayconcerning her performance, informing herthat he was expecting improvement, but admitted that henever informed Combs of any disciplinary action, neverwarned her she might be laid off and never called her inpreviously to give her any warning. He admitted further thathe "might have" told Combs he was marking her name in abook.Admitting also that the office incident was the first warninghe gave Berry, Carter testified that he "got on" Berry severaltimes about her bad work. As for the lay-away reportconcerning which he gave Berry her second warning, Carteradmitted that it was Bernice Lankford's regular job to get it upand that he did not speak to any of the other girls about it.Carter denied that he promised either Combs or Berry araise,Combs because she had not been there long enough 2and Berry because she was sick a lot and was not getting thejob doneThough Carter also denied that he told Berry she was tostand to do her work, he admitted that Harris, the assistantstoremanager, had spoken to her about standing, a require-ment which under the testimony of Evans and Berry had notpreviously been imposed.As for the reduction in hours, Carter testified that in theweek ending December 2, he exceeded his payroll budget by$139 and that he accordingly adjusted the schedule for thefollowing weeks by reducing the hours of Combs and Berry aswell as those of several other employees Combs was includedbecause she was a relatively new employee and was not doing agood job at the time Berry was included because she hadpreviously asked for time off, had a record for tardiness andfrequently reported with sloppy dress and appearance 3Carter admitted that he hired new employees during thefollowing weeks but testified that they were night cashiers andthat none of them was doing any work which Combs andBerry were doingConcluding FindingsOn the foregoing record I conclude and find that Carterbecame fully apprised by the luncheon encounter of the unionsentiments of Combs and Berry regardless of his knowledge orlack of knowledge before that time Furthermore Carter'sspontaneous reaction reflected a disposition to retaliate and toseek immediate retribution.The measure of Carter's credibility was manifest both indenying that he saw Berry and Combs with Mercer and in hisspecious explanations of how he came to act just at that time.Thus though the job performances of the two girls had beenconsistently bad under his testimony Carter admittedly hadnot warned either of disciplinary action and had called neitherof them to his office Indeed the record, including Carter'stestimony, contained no reasonable explanation for the timingof Carter's conduct save for the luncheon encounter whichimmediately preceded it I conclude on the entire evidencethat Carter's conduct was sparked by that encounter and wasintended as a demonstration of displeasure to discourage themfrom further adherence to the Union The later warning toBarry was plainly a continuation of Carter's earlier treatmentand was an obvious attempt to build a record against her ofwarnings preparatory to dischargeItherefore conclude and find that by warning andthreateningCombs and Berry with discharge under thecircumstancesfound above Respondent interfered with,restrained and coerced employees in the exercise of rightsguaranteed by Section 7 of the Act and that by imposing uponBerry the requirement that she stand at all times whileworking, Respondent imposed more arduous working condi-tions and thereby discriminated in regard to conditions ofemployment to discourage adherence to or membership in theUnion.Ifind, however, that the General Counsel failed to establishby a preponderance of the evidence that Respondent discrimi-nated against Combs and Berry by changing their lunch houror by reducing their hours of work Combs' testimony left theallegation about the lunchtime change without support. As forthe reduction in hours, the General Counsel failed to refuteRespondent's evidence that the work schedules were cut inadjustment to the payroll budget and that a number of otheremployees were affected Furthermore Respondent's recordsshowed that following the week ending December 9,4 Combs'totalweekly hours were at normal levels. In Berry's case thereasons which Carter assigned for selecting her (tardiness,requests for time off, etc.) appeared reasonable on the face ofthe entire record. Though Respondent admittedly hired newemployees after reducing the work schedules, the GeneralCounsel made no attempt to refute Carter's testimony that thenew help was hired as night cashiers and not as day employeesto do the type of work which was done by Combs and BerryD. The Refusal toBargain1The request and the refusalOn Monday, December 11, Carter received in the mail anundated form letter in which the Union claimed to represent amajority of the employees at Respondent's Bloomington storeand requested recognition and a meeting for bargaining atwhich the Union would prove its majority status by a cardcheck to be conducted by some neutral third party Carterimmediately called Lass in Cincinnati,read the letter to him,and was directed to forward the letter to Lass Lass alsodirected Carter to write the Union the following letter over hissignature as store managerThis is to advise you that I have received your letter of12/9/67. Since I am not authorized on your demand I haveforwarded your letter to our office in Cincinnati to the vicepresident Mr Lass who handles these mattersItwas stipulated that Mercer would testify that on or aboutDecember 8, he mailed simultaneously to Carter at Blooming-ton and Lass at Cincinnati form letter requests to bargainconcerningwhich Carter testified. Lass testified that hereceived his copy of that letter around December 13, and thathe answered it by his letter of December 16, with a refusal torecognize the Union because of "a good faith doubt that your2 Compare,however, the promise of a raise to Francke who had aneven shorter period of employment3 Berry had a second job on which she worked as late as midnightand she admitted that with two jobs on her hands she"wouldn't haveminded" the opportunity for reporting later although she "just didn'texpect it "4 The General Counsel concedes there was a substantial overalldecrease in hours worked in that week 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization represents a majority of the employees in anappropriate unit." Lass' letter continued as followsSince 1959 Fashion Fair has received many similar demandsfor recognition from various local unions of the RetailClerks In all but one of these instances the claim ofmajority was disproved by an NLRB election or by theUnion merely abandoning its claimIt concluded with the suggestion that the Union avail itselfof the election procedures of the NLRB.On the foregoing record I conclude and find that therequest to bargain was actually received by Respondent onDecember 11, when Carter read the request to Lass, and thatthe request was refused on December 162.The constituency of the unitThe identities of the employees who constituted the unitherein (see Conclusion of Law No.3, infra),were establishedby Respondent's letter of January 29, 1968, to the RegionalDirector, with exceptions now to be noted. Listed were thenames of some 42 employees, four of whom (Debra Morrow,Charlene Pocock, Susan Pratt, and Mary Purtlebough) werestipulated to be excluded as seasonal employees. Thereremained in issue George Bayne, Jr., and Cheryl Treadwaywhose names were not listed but whom the General Counselcontended should be included.5Bayne was hired around November 11, and signed anauthorization card on November 30 He last worked onDecember 8, but was troubled with a bad back and did notreturn to work after that. Bayne did not know on December 8,that he would not return and told no one that he was quittingorwas not coming back, and though he saw Carter in arestaurant a day or so later, he told Carter only that he wassick. In fact Bayne did not decide until about 3 days after heleft the job that he was not going back to it and then he didnot inform anyone of his decision. No evidence was offeredthat Respondent took any action to terminate Bayne before itreceived the request to bargain.On the foregoing record I conclude and find that Bayne isproperly to be included in the unit as of December 11.Cheryl Treadway was employed from January throughAprilof 1967, and was rehired around October 23. Shetestified that she was laid off around the first of November byAssistant Manager Ball, who informed her that Carter directedhim to lay her off because of a payroll shortage but that it wasnot to be permanent and that he would call her when thepayroll was increased. Ball left the store shortly thereafter.Though Treadway frequently visited the store and saw Carter,she never inquired whether there was work for her, even duringthe Christmas season when she knew that other employeeswere being hired.Carter testified that he himself made the decision todischarge Treadway, that he directed Ball to fire her when shewent home at 5 o'clock on November 11, and that he had nointention of ever rehiring her or recalling her.On the foregoing record I conclude and find that Treadwaywas terminated on November 11, and was not an employee atthe time Respondent received the Union's request to bargain.5 Though Respondent at first contended that Dorothy Moore shouldbe excluded,its present view is that she was properly included but thatItherefore conclude and find that on December 11, whenRespondent received the request to bargain the unit consistedof the 39 employees, whose names are listed in Appendix Ahereto attached.3.The Union's majorityThe General Counsel offered in evidence authorizationcards signed by 26 of the employees whose names are listed onAppendix A hereto and which bear the designation (C)thereon.Respondent does not attack the validity of theauthorizations signed by 14 of those employees and I concludeand find on the basis of the testimony in the record that thecards signed by the following employees constitute validauthorizationsGeorge Bayne, Jr., Clara Berry, BarbaraChambers, Iva Chambers, Beverly Clark, Patti Combs, StephenCrum, Loris (Mike) Francke, Linda Hickey, George Hunter,Marjorie Miller, Sherry Pfafflin, Suzanne Sipes, and ChristineWaldnp.In issue are the authorizations signed by the remaining 12employees, Dorothy Moore, Alice Watson, Jerome Games,MarthaEvans,DavidDoyle,PhyllisMorganett,StevenChambers, JeannetteMeadows, Edith Stewart, GlodeneWaldnp, James Owen, and Marilyn Owen, who will beconsidered in the order named.In the case ofDorothyMooreRespondent does notquestion the original signing as constituting a valid authonza-tion but argues that after she signed the card she quit heremployment and that she never reaffirmed the card upon beingrehired on December 11. It contends that her act of quittingterminated as well the authorization of the Union to representher and that it was necessary for her to reaffirm theauthorization before her card can be counted toward thealleged majorityI reject that contention which is not supported by a citationof any authority. The card which Moore signed authorized theUnion to act as her collective-bargaining representative in heremployment with Respondent She was an employee onDecember 11, when the Union made its request to bargain andshe had not in the meantime undertaken to withdraw orrevoke the earlier authorizationIn attaching the validity ofAlice Watsonscard Respondentassigns a single sentence from her entire testimony to theeffect that shewas left with the impressionthat if a certainnumber of employees signed cards there would be a vote onwhether or not the store would go union. Watson, a highschool graduate authenticated her own card testifying that shekept it for a while after Patti Combs handed it to her and thatshe read it, filled it out, and signed it before returning it toCombs Denying at first on cross-examinations that Combs saidto her the effect of signing the card was to get an election,Watson continued that she did not remember exactly whatCombs said but that, " [M] y knowledge about the card wasthat if I signed that card it meant the Union would berepresenting the employees and that later on if they got acertain number that there would be a direct vote whether ornot the store would go Union." Watson added, however, thatshe recalled nothing that Combs said which gave her thatimpression and did not know exactly how she was left with it.her authorization card should not be counted toward theUnion'smajority.See section3, infra FASHION FAIR, INCJerome Games,a student in the 12th grade, testified that hekept his card for a while after Combs gave it to him, that heread it, filled it out in part and signed it before returning it toCombs Though Games claimed he understood what the cardmeant, he testified that his understanding was that it was torepresent the employees in a vote for the Union and that iswhat Combs told him and that was why he signed it Onfurther examination Games testified that Combs told him thecard "was to represent us in a vote whether the Union wouldrepresent us in a vote. If a certain percent signed these cardsthere would be a vote held in the store to decide . whetheror not the Union would get in."Games' card was originally authenticated by Combs whotestified only that she gave Games the card and that he laterreturned the signed card to her.The card ofMartha Evanswas received on the authentica-tion of Patti Combs, who testified that she gave the card toEvans and that Evans later returned the signed card to her.Evans herself when cross-examined by Respondent's counseltestified that a union representative told her that, "[I] f we hada percentage of the people to sign it then we would take a voteas to whether we wanted the Union to represent us and thatwe was under no obligation to the card" or by signing the card.Evans, who had had 12 years of schooling, admitted that sheread the card before she signed it, that she discussed it withCombs and Clara Berry and also discussed it some five timeswith her husband, who was a member of the Union at anotherplant.The cardof David Doylewas received on the authentication'of Patti Combs, who testified that Doyle had refused to sign acard for Mercer until he talked with Combs. Combs thereaftertalked with him and Doyle signed the card and gave it back toher.Doyle himself when cross-examined by Respondent's coun-sel testified that Mercer told him the card was, "To representus and to help us," and if over half of the employees signed,then "we could go ahead from there and later on to vote for aUnion." Doyle, an 11th grade student, testified that he alsotalked with Patti Combs and with the vice principal at highschool about whether he should sign the card and that thelatter advised him to consider the matter of what betterworking conditions might be obtained and whether increasedwages might amount to more than the Union dues he wouldpay Doyle admitted that he knew that by signing the card hewas helping to get the Union in.PhyllisMorganetttestified that she signed her card at therequest of Clara Berry and Patti Combs who told her that ifthey got enough people tosignthey could take a vote onwhether or not to get a union in and that it did not mean thatshe was foror againstthe Union. Morganett filled out the cardand signed itwithout reading it, taking for granted what theysaid.She had discussed with Combs and Berry on prioroccasionsthe possibility of higher pay and better workingconditions if the Union got in and shealso discussedthe Unionwith her husband, who was himselfa union member Mor-ganett admitted that she knew by signing the card she washelping toget a unionin but repeated that she was informed itdid not mean she was foror againstthe Union.6 Both General Counsel and Union counsel claimed impeachment ofWaldrip's testimony by an unsigned statement which Attorney Fishertook from her and which was received in evidence.Further examinationof the document,however, discloses that it was only a sketchy149Combs testified that she talked with Morganett severaltimes concerning the Union and the benefits that might beobtainedMorganett questioned her among other things as tohow the employees could get a union in and Combs explainedthat there were three ways as she understood it, one bysignature check, one by proving a violation against the NLRB,and one by vote Berry in turn denied that she said anything toMorganett about a vote but told her that the card authorizedthe Union to represent the employeesRespondent attacked six additional cards (Steven Cham-bers, JeannetteMeadows, Edith Stewart, Glodene Waldrip,James Owen and Marilyn Owen), which had been received onthe authentication of Organizing Director Mercer, by callingthe signatories (except Marilyn Owen) as well as BerniceLankford who was also solicited by Mercer.Chamberstestified in part that Mercer told him the cardwas to show that Mercer had talked with him and that hewould like to have a vote on the Union and that if they got amajority to sign the employees would be able to have a vote onwhether they wanted a union or not. On cross-examination,however, Chamber testified that Mercer had discussed theUnion and union benefits with him on an earlier home visit andhad shown him contracts with other stores as well as the unionmagazine, "It Pays to Belong." Chambers then informedMercer that before deciding he wanted to talk the matter overwith his father, who was a member of IBEW at another plant.He later showed the card to his father, who told him about thebenefits of union membership but told him the decision wasup to him.JeannetteMeadowstestified that Mercer told her that bysigning the card she would be under no obligation and thatthere would be a secret vote on whether the employees werefor or against a union. On cross-examination Meadows testifiedthat Mercer discussed union benefits with her, showed her theunion magazine and read some of the sections to her Shetestified further that she read the card and willingly signed itEdithStewarttestified that she was told by a unionrepresentative (whom she was unable to identify as Mercer)that if the Union got enough cards signed then it would cometo a vote for a union and that she signed because the unionrepresentative stated they needed a majority in order to get avote for or against a union. On cross-examination Stewartadmitted thatMercerexplained to her certain benefits of theUnion and that she read the card before she signed it Stewartadmitted further that in a prior employment at another plantshe had been in favor of the union and had talked in favor of itto other employees.Goldene Waldnptestified that Mercer told her he neededher signature on the card to help get a majority so that theemployees could vote on the Union. On cross-examinationWaldnp admitted that she read the card before signing it butdenied that Mercer gave her a copy of the union magazine orthat he read any part of the magazine to her. Waldnp admittedthat she had belonged to IBEW when employed at anotherplan t.6James Owentestified that he and his wife,Marilyn SueOwen,signed cards for Mercer in their home after Mercerexplained they were under no obligation by signing and thatmemorandum of Fisher's rough notes of the interview and that asconcerned Mercer's representations it was too indefinite to serve asdirect impeachment of Waldrip's testimony 150DECISIONSOF NATIONALLABOR RELATIONS BOARDtherewould still have to be a vote on the Union. Oncross-examination Owen admitted that he had talked withMercer on prior occasions, including one in a restaurant withMike Francke during the picketing when Mercer explained thebenefits and wage increases which might be expected. Owenadmitted further that the home visit lasted some 30 or 40minutes and that Mercer left the union magazine with him.Finally Owen admitted that Mercer on one occasion discussedwith him the process by which the employees would vote toratify a proposed contract and Owen was uncertain whetherthe percentage figure (51 percent) which Mercer mentionedrelated to the cards or to the percent needed to ratify a contract.Respondent also called Bernice Lankford, who did not signa card, for the purpose of establishing a pattern of representa-tions on Mercer's part. Lankford testified that Mercer informedher he needed a certain number of signatures in order to have avote whether the employees would have a union or not. Oncross-examination, however, Lankford admitted that Mercerhad talked with her some hour and a half and that heexplained to her the three ways by which union representationwould be obtained (i.e., a card check by a neutral party, anelection conducted by the Board, or a Board order without anelection if the Company violated NLRA). Lankford admittedfurther that Mercer showed her the union booklet and that heread portions of it to her.Mercer, testifying both in chief and on rebuttal, denied thathe told any employees the card was only for the purpose ofgetting a vote or that they were under no obligation when theysigned and denied further stating that he wanted the card as arecord of his contacts. Mercer testified that he explained thatthere were three ways by which union representation could beobtained. One was that if 51 percent of the employees signed,recognitionmight be obtained by a card check but theCompany did not have to agree to that, another way was to gothrough an NLRB election when 30 percent of the employeessigned cards; and finally if 51 percent had signed cards and theCompany violated the National Labor Relations Act, theBoardmight order the Company to recognize the unionwithout an election.Mercer also left with each employee (except BarbaraChambers) a copy of the Union's magazine, "It Pays ToBelong," which contained further detailed explanations con-cerning thematterswhich Mercer covered orally. FinallyMercer explained the procedures provided in the Union'sconstitution for employee ratification of a proposed contractand in that connection read to them the applicable paragraphfrom the Union constitution, concluding with the sentence, "Amajority vote by secret ballot of those present and voting shallbe necessary to accept or to reject the proposal " So far asobligationwas concerned Mercer testified he informed theemployees they were under no obligation to becomemembersof the Union until 30 days after a contract was signed andfurther that if the NLRB did conduct an election theemployees were not obligated to vote for the Union.In addition to the foregoing Mercer testified in specificreference to Respondent's witnesses as followsHe left the union booklet with Steven Chambers andexplained to him the three ways of getting a union in and alsoexplained the provision for a secret vote by employees on theacceptanceor rejection of a proposed contract. Mercerexplained to Meadows some of the union benefits and how theemployees could get union representation if they desired. Healso explained to her the provision in the constitution for asecret vote by the employees on contract ratification.Mercer explained to Edith Stewart the three ways theUnion could get in and also read to her the provision in theconstitution concerning a secret vote on a contract. Mercermade similar explanations to Glodene Waldnp, telling her alsothat one way to get a union in was by a vote in a Labor Boardelection inwhich the employees would be free to vote.Mercer first explained the use of the authorization to Owenat the restaurant during the picketing and later went to Owen'shome where he told Owen and his wife the three ways ofgettingaunion in and also about voting on contractratification. He left them a copy of the union magazine andwent through it with them completely before they signed.Concluding FindingsThere is little in the above resume which supportsRespondent's attack on the validity of any one of the 11 cardsin question. The cards themselves contained only a simple,unambiguous authorization of the Union to represent thesignatory in matters of collective bargaining, in phrasing whichwas plainly within the understanding of persons with theschooling which Respondent's employees hadThe Board has consistently followed the rule that testimonyby the signer concerning his subjective intent is irrelevant and,absent clear evidence of misrepresentation, cannot contradictthe clear designations expressed in the cards which they sign.7The Board also continues to follow the rule ofJoy Silk Mills v.NL R.B.,185 F.2d 732, 743 (C.A.D.C.), that an employee'sthoughts (or afterthoughts) as to why he signed a union cardand what he thought the card meant cannot negative the overtactionof having signed a card designating the Union asbargaining agent.Dan River Mills Incorporated,121 NLRB645, 648.The Board does however look beyond the face of theauthorization in cases where the employees are told that theonlyorsolepurpose of the card is to obtain an election or avoteCumberland Shoe Corporation,144 NLRB 1268, enfd351 F.2d 917 (C A6), Shelby Manufacturing Company,155NLRB 464, 466, and cases cited at footnote4, Sandy's StoresInc.,163 NLRB No. 95, RW Inc., d/b/a K. Mart Foods,170NLRB No 67. But the evidence here fails to show any case inwhich the employee was informed that the card was to be usedonly to get an election. Mercer's testimony was that though hereferred to an election as one method of obtaining unionrepresentation he explained the other two methods and calledattention also to the provisions of the Union magazine and theUnion constitution. That testimony was substantially con-firmed by Respondent's witnesses Bernice Lankford and JamesOwen, and there were others who admitted that Mercer eitherleftwith them the Union magazine or read from it certain ofits provisions.What the entire evidence suggests is that some confusionmay have existed on the part of some of the signatories fromthe detailed explanations which Mercer made concerning thevarious uses to which the cards could be put and by his7 JeffersonWire and CableCorp,159 NLRB 1384,1394,DanHoward Manufacturing Company, et al,158 NLRB 805; ConrenInc,d/b/a Great Scott Supermarket,156 NLRB 592,enfd. 368 F.2d 173. FASHION FAIR, INC.reference to (or reading from) the provisions of the constitu-tion concerning a majority vote by employees on contractratificationBut the record does not establish that Mercerthereby resorted to misrepresentation or that he deliberatelysought to confuse the prospective signatories. It was obvioustoo that the claimed confusion and/or misunderstanding wasgreatly exaggerated, for a number of Respondent'switnessesadmitted seeking advice from members of their families (whowere union members) or from other persons, and some hadpreviously worked in union plants In such cases it is difficultto conceive that the signatories were under any real misappre-hension concerning the meaning of the simple authorization orconcerning Mercer's explanationsI therefore conclude and find on the entire evidence that onDecember 11, the Union held valid authorizations from 26employees" in a unit of 39 and was thus the exclusiverepresentative of all employees in such unit within the meaningof Section 9(a) of the Act4.Good-faithdoubt, the appropriateness ofa bargaining orderRespondent in rejecting the request to bargain in its letterof December 16, rested its claim of good-faith doubt on thefollowing.Since 1959 Fashion Fair,has received many similar demandsfor recognition from various local unions of the RetailClerks. In all but one of these instances the claim ofmajority was disproved by an NLRB election or by theUnion merely abandoning its claim.Respondent established the factual correctness of thequoted paragraph by Lass' testimony and by offers of proofNo further evidentiary support for the alleged good-faithdoubt was offered and though Respondent's brief now refersto a "questionable" majority because of alleged misrepresenta-tionor union created confusion concerning the signing ofcards, it made no attempt at the hearing to establish that anyof the employees made any such claims to it prior to rejectionof the Union's request Carter, Respondent's obvious conduitfor such reports, testified to nothing of such a character and tonothing elsewhichwas indicative of doubt on his partconcerning the Union's majorityRespondent's defense thus rests solely on Lass' testimonythat, sitting in the Cincinnati office, he doubted the Union'smajority because except in one of its stores the Union hadbeen unsuccessful in establishing majority status. It is difficultto perceive how that fact would support a claim of doubt atthe Bloomington store, particularly since there was no showingthat Lass knew or could have known the extent of the Union'ssuccess in signing up the Bloomington employees, and Carter,who by his own admissions learned considerable from theemployees, gave no indication that he entertained doubt of theUnion's majority claims Furthermore the Union's success atone store itself demonstrated the fallacy of blanket assertionsof doubt and established that majority claims could properlybe measured and answered only in the light of circumstances atindividual stores.But Respondent calls attention to no circumstances atBloomington which gave rise to any doubt on its part at thetime Lass received and rejected the Union's request. Further-8 I hereby receive in evidence the authorization card of JeromeCombs on which ruling was reserved at the hearing151more the Union's request itself proposed a reliable method forresolving the majority question for in requesting a meeting forrecognition and bargaining it stated that it would attend"prepared to prove its majority status via a card checkconducted by any neutral third party whom we can mutuallyagree upon " Respondent could easily have resolved its allegeddoubt if it had availed itself of that offer, for it would havelearned that at Bloomington-as at New Albany-the Union infact represented a majority of the employeesInstead, however, Respondent demonstrated both beforeand after the request to bargain that its disposition was toforestall the Union and to dissipate its majority Thus immedi-atelyupon learning that the Union wasengaged in anorganizing campaign it announced the granting of a number ofincreases (thereby substantiating Carter's representations thatRespondent indeed had more to offer than the Union) and itwarned and threatened Combs and Berry with discharge inretaliation for their union adherence. Following the requestRespondent continued its bestowal of wage increases, obvi-ously to influence employee action in choosing a bargainingrepresentativeAs the Supreme Court recognized inMedoPhoto Supply Corp v NLRB,321 US 678, 686, suchaction may be "induced by favors bestowed by the employeraswell as by his threats or domination " The Court followedthat holding inN.L R B. v Exchange Parts Company,375 U S.405, pointing out that-The danger inherent in well-timed increases in benefits isthe suggestion of a fist inside the velvet glove. Employeesarenot likely to miss the inference that the source ofbenefits now conferred is also the source from which futurebenefitsmust flow and which may dry up if it is notobliged.Also seeWestern Cartridge Company v N.L R.B,134 F 2d240, 244 (C.A. 7), where the court expressed agreement withthe Board that "[I] nterference is no less interference becauseit is accomplished through allurements rather than coercion,when, as here, the system is employed to stem a tide oforganization."Itherefore conclude and find that by refusing to bargainwith the Union on and after December 16, Respondentengaged in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act. Here (as inNoma Lites Corp ,170NLRB No. 142) Respondent's unfair labor practices werecalculated to prevent the Union from gaining additionalstrength, to dissipate whatever strength the Union had at thetime of the commission of the unfair labor practices, and toundermine the Union's status as majority representative AsRespondent's conduct made the holding of a free electionimpossible, the Board may properly require Respondent torecognize and to bargain with the unionJoy Silk Mills vNL R.B,185 F.2d 722 (C A D C.),N.L R B v Atco-SurgicalSupports, Inc.,394 F.2d 659 (C.A. 6) (decided May 10, 1968),N.L.R B. v. Goodyear Tire & Rubber Co,394 F 2d 711 (C.A.5) (decided May 6, 1968), and cases there cited.Upon the basis of the foregoing findings of fact and uponthe entire record in the case I make the followingCONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its em-ployees in the exercise of rights guaranteed in Section 7 of theAct, Respondent engaged in unfair labor practices within themeaning of Section 8(a)(1). 152DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.By imposing more arduous working conditions on ClaraBerry,Respondent discriminated in regard to conditions ofemployment to discourage membership in the Union, therebyengaging in unfair labor practices proscribed by Section 8(a)(3)and (1) of the Act3All regular full-time and part-time employees employedinRespondent's Bloomington, Indiana, store excluding thestore manager, assistant store manager, casuals and/or seasonalemployees, guards, confidential employees, professional em-ployees, and all supervisors as defined in the Act, constitute aunit appropriate for the purpose of collective bargaining withinthe meaning of Section 9(b) of the Act4On December 11, 1967, and continuing to date theUnion has been the exclusive representative of all theemployees in the above-described unit for the purposes ofcollective bargaining with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employ-ment5.By refusing to bargain with the Union on and afterDecember 16, 1967, Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (1) of theAct.6The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action outlinedbelow which I find to be necessary to remedy and to removethe effects of the unfair labor practices and to effectuate thepolicies of the Act For the reasons stated in section D(4),supra,I shall recommend an appropriate bargaining order.Inasmuch as Clara Berry voluntarily quit her employmenton December 22, it is unnecessary to provide for an affirmativeremedying of the discriminatory treatment accorded her[Recommended Order omitted from publication ]APPENDIX AEmployees in Unit-December 11, 1967(C)George Bayne, Jr(C)George Hunter(C)Clara BerryEva Ketcham(C)Barbara ChambersBernice Lankford(C)Iva Chambers(C)Jeanette Meadows(C)Steve ChambersDeloris Miller(C)Beverly Clark(C)Magorie Miller(C)Patti CombsShirley Comley(C)(C)Phyllis MorganettDorothy Moore(C)Stephen CrumBeverly Deckard(C)(C)James OwenMarilyn Owen(C)David Doyle(C)Sherry Pfafflin(C)Martha EvansShirley FleenerDonald Fleener(C)(C)Suzanne SipesEdith StewartIrene Stewart(C)Loris (Mike) FranckeShirley Stewart(C)Jerome GamesSandra HamAola Hawkins(C)(C)Ramona StoneChristine WaldripGlodene Waldrip(C)Linda Hickey(C)Alice WatsonLinda Welch